DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
Applicants' arguments, filed 09/30/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


New by Amendment
1) Claims 2-7, 10-15, 18-20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Silberstein et al., (US 2013/0287708) in view of Herrmann et al., (US 2008/0095719) and Vermeer (US 5,624,906). 
Silberstein et al. teaches all natural formulations “including naturally obtained plant extracts” (Abstract).  The formulations can be “in the form of liquid, semi-liquid” etc. including “toothpaste, mouthwash” (p. 1, para. [0021]).
The formulations “may additionally contain at least one naturally-obtained moisturizer which may be selected amongst oily or non-oily agents” such as  “Aloe vera, hyaluronic acid”, “jojoba oil” and “hemp seed oil” (p. 4, para. [0062]).  Since the prior art teaches use of moisturizer, jojoba oil, in the range of 0.1-4wt% (Id. at para. [0062]), it would have been obvious to use this range for the other moisturizers such as hempseed oil, aloe vera, hyaluronic acid.
Whitening agents, enzymes and abrasives are not required in the compositions of Silberstein et al., as per claim 12.	 
sorbitol”, wherein the amount of humectant may be in the range of 1 to 20%” (p. 3, para. [0053]); and “at least one natural additive” such as “vitamin E (tocopherols)” (p. 4, para. [0064]), as per claim 11; “a surfactant” (p. 3, para. [0054]) and “water” (p. 6, para. [0105]).
As a mouthwash, it would have been obvious to administer the formulation of Silverstein et al. to the oral cavity, as per claims 14-15.
In oral care compositions, Vermeer teaches, “Water is the last essential component of the present invention and forms the remainder of the composition. . . . Water is generally present from about 1% to about 95%, preferably from about 45% to about 90%” (col. 38, lines 17-22).  Accordingly, it would have been obvious for the oral care compositions of Silberstein et al. to have water or a water-alcohol mixture in an amount of at least 70% by weight, based on its art-recognized suitability for its intended use in oral care compositions, as taught by Vermeer.
Vermeer additionally teaches, use of humectants, such as glycerine, and sorbitol, “are from about 0% to about 80% by weight of the composition” (col. 18, lines 20-25), as per claim 20.

Silberstein et al. does not teach caprylyl glycol.

Herrmann et al. teaches compositions including “oral hygiene products” such as “ tooth creams, toothpastes, tooth gels, mouth washes, mouth rinses, gargle liquids . . .” (p. 7, para. [0060]).
caprylyl glycol) and “hyaluronic acid” “sorbitol, glycerol” [glycerin] (p. 12, para. [0102]), as per claims 19-20.
The amount of caprylyl glycol or hyaluronic acid for the oral hygiene compositions is not taught.  However, given its function as a moisture retention aid, it would have been obvious to modify a range.  Accordingly, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see MPEP 2144.05, II. A, quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
The oral care compositions also contain “dyes, colorants or pigment” (p. 11, para. [0073]), as per claim 23, water, as per claim 18.  
Hermann et al. teaches a specific embodiment of a mouthwash comprising glycerin, Na phosphate (pH modifying agent), Na saccharinate (sweetening agent), menthol peppermint (flavoring agent), dye (colorant), and 77.8% water (p. 25, para. [0238]).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to add capprylyl glycol to the composition of Silberstein et al. for the advantage of adding a moisture retention property, as taught by Hermann et al.

Since it would have been obvious to add caprylyl glycol, a moisture retention aid, to the compositions of O’Malley, the property of having a moisture retention capacity of at least 4.8 would have been implicit.

2) Claims 2-7, 10-15, 18-20,23 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR2011-0112498, cited in IDS) in view of Wallace (Hemp Out, 4,2/2014, cited in IDS) and Herrmann et al., (US 2008/0095719) and Vermeer (US 5,624,906).
Jeong teaches an oral care composition comprising 0.1-4.0% hempseed oil (Abstract), "with an excellent treatment of periodontal disease, and the effect in the treatment of tooth-decay" (Technical field at p. 1).  The preferred embodiment in Jeong is a toothpaste; however, Jeong teaches, “The invention may not be restricted to the above-described embodiment” (p. 4, lines 21-23). Jeong does not require enzymes, abrasives, or whitening agents, as per claims 1, 12, 16, 17, 21.
Jeong also teaches, “the present invention contains the glycerine, the sorbitol liquid, and the amorphous sorbitol liquid as the wetting agent” (Tech Solution, lines 6-7); sodium alkyl sulfate (surfactant) (Id. lines 8-9); “purified water” (p. 3, 12th paragraph) “wetting agent, abrasive, sweetener, pH adjusting agent, preservative, binder, foaming agent, the perfume etc can be given” (p. 3. 7th paragraph); “the coloring agent” (Id. 8th paragraph); Peppermint oil (flavoring agent) is used as perfume (Id. 11th 

In regard to use of hempseed oil as mouth rinse, the Examiner additionally cites Wallace, teaching “Hemp Seed Oil Pulling" a technique whereby hemp seed oil is gargled “slowly swished in the mouth and drawn through the teeth" and subsequently expectorated (see p. 2 at How to do your home base oil pulling).  The technique alleged to be useful for treating “bad breath, bleeding gums, cavities, or tooth pain” (line 1 at p. 1) and suggests treatment of dry mouth or xerostomia insofar as it is described as “an oil-mouth-message soothes and stimulates the key meridians where taste meets the organ. Simultaneously, as in any skin message, the inner skin and lining of the mouth, plate and tongue become warm and supple and the lubrication prevents dryness” [emphasis added] (p. 2. 4th paragraph).  
As an oral care composition, Vermeer teaches, “Water is the last essential component of the present invention and forms the remainder of the composition. . . . Water is generally present from about 1% to about 95%, preferably from about 45% to about 90%” (col. 38, lines 17-22).  Accordingly, it would have been obvious for the oral care compositions of Jeong to have water or a water-alcohol mixture in the amount of at least 70% by weight.
Vermeer additionally teaches, use of humectants, such as glycerine, and sorbitol, “are from about 0% to about 80% by weight of the composition” (col. 18, lines 20-25), as per claim 20.



Herrmann et al. teaches compositions including “oral hygiene products” such as “ tooth creams, toothpastes, tooth gels, mouth washes, mouth rinses, gargle liquids . . .” (p. 7, para. [0060]).
The oral hygiene products are taught to comprise “moisture-retaining substances” “vitamins” (Id., para. [0062]), where moisture-retaining substances include “1,2-octanediol” (caprylyl glycol) and “hyaluronic acid” “hyaluronic acid” “sorbitol, glycerol” (humectants)(p. 12, para. [0102]), and anti-inflammatory plant extracts such as “aloe vera” (p. 9, para. [0079]).
The oral care compositions also contain “dyes, colorants or pigment” (p. 11, para. [0073]), as per claim 23.

The amount of caprylyl glycol, hyaluronic acid or aloe vera for the oral hygiene compositions is not taught.  However, given their function, it would have been obvious to modify a range.  Accordingly, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see MPEP 2144.05, II. A, quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds 

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to add capprylyl glycol, including hyaluronic acid, aloe vera, to the composition of Jeong for the advantage of adding a moisture retention, enzymatic, and anti-inflammatory properties, as taught by Hermann et al.
Since it would have been obvious to add caprylyl glycol, a moisture retention aid, to the compositions of Jeong, the property of having a moisture retention capacity of at least 4.8 would have been implicit.
Concerning claim 22, it would have been obvious to dispense the compositions from a single compartment dispenser as a matter of convenience for applying and storing the compositions.

Response to Arguments
	i) Applicant continues to argue that caprylyl glycol is not natural and thus could not be added to the compositions of Silberstien. The Examiner disagrees and relies on the rebuttal made in the Advisory Action filed 09/09/2021.

ii) Applicant continues to argue that Jeong et al. is limited to a toothpaste cannot be used to make obvious claims drawn to a mouthwash.
	The Examiner disagrees.
Catalina Mktg., 289 F.3d at 809.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612